Citation Nr: 1040288	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 14, 1965 to June 9, 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2010).  

On the Veteran's April 1964 pre-induction physical examination 
report, it was noted that the Veteran had fractured his rib in an 
automobile accident.  Service treatment records make no reference 
to the back, and the June 1964 separation physical examination 
report is likewise silent as to any back pathology.

In a December 2004 claim for service connection for residuals of 
broken ribs and pension, the Veteran reported that he received 
Social Security benefits.  Records pertaining to the award of 
such benefits by the Social Security Administration (SSA) have 
not been associated with the record certified for appellate 
review.  Such records may be of probative value in determining 
whether service connection for a back disability may be granted 
in this case.  Included in the claims file is a November 2001 
diagnosis of degenerative osteoarthritis which, according to the 
private physician, coupled with two other disabilities, totally 
disabled the Veteran for work.  It was not indicated in the 
physician's statement which joints were affected by the 
degenerative osteoarthritis  Thus, the Board finds that it is 
necessary to obtain SSA records to aid in determining whether the 
Veteran has a back disability related to his short period of 
service.  In addition, it is not known why the Veteran separated 
from service after having served only eight weeks in the army.

As the Court of Appeals for Veterans Claims  (Court) held in Lind 
v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist 
requires the VA to attempt to obtain records from other Federal 
agencies, including the SSA, when the VA has notice of the 
existence of such records.  Thus, the RO must request complete 
copies of the SSA records utilized in awarding him disability 
benefits.  If the RO is unable to obtain any of the above 
records, or after continued efforts to obtain any of the above 
records it is concluded that it is reasonably certain that they 
do not exist or further efforts to obtain them would be futile, 
the Veteran should be notified accordingly. See 38 C.F.R. § 
3.159(e).

Accordingly, the case is REMANDED for the following action:

1. The RO should make an attempt to secure 
the veteran's service personnel records 
through official channels.

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the Veteran's back 
disability, if any, as well as copies of 
all medical records underlying those 
determinations.  If the RO cannot obtain 
pertinent SSA records, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  After ensuring that the development is 
complete, re-adjudicate the claim for 
service connection for a back disability.  
If not fully granted, issue a SSOC before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


